CNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In accordance with the Remarks filed 11/16/2022, claims 1-11 and 23-29 are elected for examination on the merits; and claims 12-22 and 30 are non-elected for examination.  The examiner carefully reviewed the arguments and found them unpersuasive.  The examiner suggests the applicant to review the restriction requirement action in detail in which reasoning for the restriction is clearly stated, for example, in part, they are different in embodiments with separate utilities and patentability, which would, when examining together, cause serious burden during examinations.  
This application claims priority from provisional application 62978656 (filed 02/19/2020).

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11 and 23-29 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 20200404601 A1, hereinafter Lin), in view of Li et al. (US 20210136800 A1, hereinafter Li).

Regarding claim 1, Lin teaches a user equipment (UE) for wireless communication, comprising: a memory; and one or more processors coupled to the memory (see at least fig. 3, e.g. components of an UE), 
the one or more processors configured to (in general, see fig. 11-12 and at least their para. 105-109, see also fig. 10 and its paragraphs for relevant background information):
detect a synchronization signal block (SSB) (see at least fig. 11, e.g. a SSB in one or more of the SSB examples, for example, in 15kHz L=4, in 30kHz L=8, etc.) within a transmission window that includes more than 64 candidate SSB positions (see at least para. 106-107 and fig. 11, e.g. “…the slot(s) containing potential SSB locations within a half frame can be extended from NR Rel-15 as illustrated in FIG. 11. For example, extended to the end of the half frame. For another example, some of the remaining slots within a half frame can be utilized for extended potential SSB locations, such as to double the number of totally potential SSB locations. … In one example, the time unit can be extended to one frame (e.g., 10 ms). In another example, the time unit can be extended to 20 ms…“);
determine an index value of the SSB based at least in part on an indexing scheme for SSBs that are included in the transmission window, wherein the indexing scheme includes one of: [(i)] a consecutive indexing scheme in which all of the SSBs are indexed from earlier positions in the transmission window to later positions in the transmission window, or [(ii)] a non-consecutive indexing scheme in which a first subset of the SSBs are indexed in ascending order from earlier positions in the transmission window to later positions in the transmission window and a second subset of the SSBs are indexed in ascending order from earlier positions in the transmission window to later positions in the transmission window, wherein an earliest SSB included in the second subset occurs prior to at least one SSB in the first subset and has a higher index value than all SSBs in the first subset (for condition(i), see at least fig. 9 and para. 94 in view of fig. 21-22 and at least para. 224, e.g. symbols mapped for SS/PBCH blocks with different index); and
determine a cell timing based at least in part on the index value (see at least para. 160, e.g. UE can acquire the timing information within the time-domain unit by detecting the index of SSB).
Lin differs from the claim, in that, it does not specifically disclose (a) [SSB within a] discovery reference signal (DRS) transmission window, and (b) [SSBs are indexed] consecutively in ascending order, which are well known in the art and commonly used for improving the reliability for SSB transmissions.
Li, for example, from the similar field of endeavor, teaches similar or known mechanisms of (a) [SSB within a] discovery reference signal (DRS) transmission window (see at least para. 30, e.g. DRS measurement timing configuration (DMTC) window is defined to provide multiple times of transmission for an SSB), as well as (b) [SSBs are indexed] consecutively in ascending order (see at least fig. 2 and para. 65 in addition to fig. 3, e.g. as an example, 9 consecutive SSB indexes in the interlace are allocated starting from SSB index 6), which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Li into the method of Lin for improving the reliability for SSB transmissions.

Regarding claim 2, Lin in view of Li teaches the DRS transmission window includes a set of SSBs in every 0.25 millisecond time period of the DRS transmission window.  (Lin, see at least fig. 11, e.g. both 120kHz L=64 and 240kHz L=64 have set of SSBs in every 0.25ms) 

Regarding claim 3, Lin in view of Li teaches the DRS transmission window has a duration of 5 milliseconds.  (Lin, see at least fig. 11, e.g. half frame in 5ms; Li, see at least fig. 1B, e.g. 5ms DMTC) 

Regarding claim 4, Lin in view of Li teaches the SSBs are positioned within the DRS transmission window with a sub-carrier spacing of 120 kilohertz.  (Lin, see at least fig. 11, e.g. 120kHz L=64)

Regarding claim 5, Lin in view of Li teaches the DRS transmission window includes 80 candidate SSB positions.  (Lin, see at least fig. 11 along with para. 106-107, e.g. an embodiment of 30kHz L=8 in extended potential SSB locations)

Regarding claim 6, Lin in view of Li teaches the earliest SSB included in the second subset has an index value of 64.  (Lin, see at least fig. 11 along with para. 106-107, e.g. either embodiment of 120kHz L=64 or 240kHz L=64 which would have a next extended index value of 64, Li, see at least fig. 2, e.g. ascending indexing) 

Regarding claim 7, Lin in view of Li teaches the earliest SSB included in the second subset has an index value of 128. (Lin, see at least fig. 11 along with para. 106-107, e.g. either embodiment of 120kHz L=64 or 240kHz L=64 which would have a next extended index value of 128, Li, see at least fig. 2, e.g. ascending indexing) 

Regarding claim 8, Lin in view of Li teaches the SSBs are positioned within the DRS transmission window with a sub-carrier spacing of 240 kilohertz.  (Lin, see at least fig. 11, e.g. embodiment of 240kHz L=64)

Regarding claim 9, Lin in view of Li teaches a portion of the SSBs are positioned in a second half of the DRS transmission window.  (Lin, see at least fig. 11 along with para. 106-107, e.g. some of the remaining slots within a half frame can be utilized for extended potential SSB locations, such as to double the number of totally potential SSB locations)

Regarding claim 10, Lin in view of Li teaches the DRS transmission window includes 128 candidate SSBs positions.  (Lin, see at least fig. 11 along with para. 106-107, e.g. embodiment of 240kHz L=64)

Regarding claim 11, Lin in view of Li teaches the DRS transmission window includes 128 candidate SSBs positions.  (Lin, see at least fig. 11 along with para. 106-107, e.g. embodiment of 240kHz L=64, when some of the remaining slots within a half frame can be utilized for extended potential SSB locations)

Regarding claims 23, 24, 25, 26, 27, 28, and 29, these claims are rejected for the same reasoning as claims 1, 2, 3, 4, 5, 6, and 7, respectively, except each of these claims is in method claim format.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following prior arts are all cited to show systems which are considered pertinent to the claimed invention. 
See form PTO-892 for detail.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE F LAM whose telephone number is (571)270-7577. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEE F LAM/
Primary Examiner, Art Unit 2465